Judge Owsley
delivered the judgment,of the court.
This writ of error is brought to reverse a judgment rendered by the circuit court, in favor of Martin, upon an appeal by Patterson from the judgment of a magistrate.
The only points involved in the case, grow out of Patter? son’s exceptions taken to the opinion of the court, in overruling his motion for a new trial.
The<motion appears to have been made exclusively upon the ground of the. verdict being against evidence.
As Martin, the plaintiff in the warrant, filed no declaration in the circuit court, he most clearly cannot have been entitled to a judgment, unless he proved a demand properly cognizable before a magistrate; but as his evidence conduced to prove a demand, for which, according to the principles of the common law, an action of indebitatus assump-sit might have been maintained, there is no doubt but that, under the statutes of this country,'it is cognizable before at magistrate. '
And with respect to the evidence, introduced upon the trial, no reason is perceived for differing with the court below. • 1
It is certainly of a character from which the jury might fairly infer the facts: found by them, and having done so, that court properly refused to interpose.
The judgment must be affirmed with, cost.